Citation Nr: 1028010	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  10-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to special monthly compensation (SMC) based 
upon the need for regular aid and attendance or on account of 
being housebound, and if so, whether SMC based upon the need for 
regular aid and attendance or on account of being housebound is 
warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1971, 
during the Korean Conflict through the Vietnam Era.  He served in 
Vietnam from June 3, 1966, to June 2, 1967, and June 20, 1968, to 
June 19, 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from March 2009 and July 2009 rating decisions of the Department 
of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office 
(RO), which denied entitlement to SMC based upon the need for 
regular aid and attendance or on account of being housebound.  
The Veteran disagreed with such decisions and subsequently 
perfected an appeal.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied entitlement to 
SMC based upon the need for regular aid and attendance or on 
account of being housebound; the Veteran was provided notice of 
the decision and of his appellate rights.

2.  The Veteran did not appeal the May 2002 rating decision, and 
such decision became final.

3.  The evidence received since the RO's May 2002 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating the 
Veteran's claim for entitlement to SMC based upon the need for 
regular aid and attendance or on account of being housebound.

4.  Resolving any doubt in the Veteran's favor, due to the 
severity of his service-connected hypertensive heart disease, he 
requires the regular aid and attendance of another person in 
attending to the ordinary activities of daily living, including 
bathing, toileting, personal hygiene, and walking.  He also 
requires regular aid and assistance in protecting himself from 
the hazards or dangers incident to his daily environment.   


CONCLUSIONS OF LAW

1.  The RO's unappealled May 2002 decision that denied 
entitlement to SMC based upon the need for regular aid and 
attendance or on account of being housebound is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2002) (current version 2009).

2.  Evidence received since the RO's May 2002 rating decision is 
new and material; the claim of entitlement to SMC based upon the 
need for regular aid and attendance or on account of being 
housebound is therefore reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 4.9 (2009). 

3.  The criteria for SMC by reason of being in need of the 
regular aid and attendance of another person are met.  
38 U.S.C.A. §§ 1114(k), 1114(l), 1114(s), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's SMC claim and 
grants entitlement to SMC based upon the need for regular aid and 
attendance.  As such, no discussion of VA's duty to notify or 
assist is necessary.

Application to Reopen SMC Claim

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By way of history, the Veteran initially filed a claim for 
entitlement to SMC based upon the need for regular aid and 
attendance or on account of being housebound in December 2001.  
In a May 2002 rating decision, the RO denied entitlement to SMC 
based upon the need for regular aid and attendance or on account 
of being housebound on the basis that the Veteran was not in need 
of aid and attendance based on his service-connected 
disabilities.  Because the Veteran did not submit a Notice of 
Disagreement to initiate appellate review and a Substantive 
Appeal to perfect an appeal of the RO's May 2002 rating decision, 
that determination became final, based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2002) (current version 
2009).  The evidence of record when the RO decided the claim in 
May 2002 included the Veteran's service personnel records, STRs, 
VA treatment records (including a March 2002 VA Examination 
Report), private treatment records (including a November 2001 
Private Examination Report from Dr. P.A.L.), and statements 
submitted by or on behalf of the Veteran. 

In October 2008, the Veteran sought to reopen his claim for 
entitlement to SMC based upon the need for regular aid and 
attendance or on account of being housebound.  See October 2008 
"Statement in Support of Claim," VA Form 21-4138.  In March 
2008 and July 2009 rating decisions, the RO determined that new 
and material evidence had not been received to reopen the claim, 
and ultimately denied entitlement to SMC based upon the need for 
regular aid and attendance or on account of being housebound on 
the basis that the Veteran was not in need of aid and attendance 
based on his service-connected disabilities.  

Evidence associated with the claims file since the prior final 
May 2002 rating decision includes statements and written argument 
submitted by or on behalf of the Veteran; an April 2009 Private 
Opinion Report from Dr. A.M.L.; and a November 2009 VA 
Examination Report and December 2009 Addendum. 

On review, the Board finds that new and material evidence has 
been received to reopen the claim for entitlement to SMC based 
upon the need for regular aid and attendance or on account of 
being housebound.  In this regard, the claims folder contains an 
April 2009 Private Opinion Report from Dr. A.M.L., which 
indicates that the Veteran's "heart condition warrants the need 
of assistance with activities of daily living (ADLs)."  

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. 3.156(a).  The April 2009 Private Opinion Report from Dr. 
A.M.L. is material in that it suggests that the Veteran is need 
of regular aid and attendance due to his service-connected heart 
disability, and therefore raise a reasonable possibility of 
establishing the claim.  As such, the Board finds that the April 
2009 Private Opinion Report from Dr. A.M.L. is considered new and 
material for the purpose of reopening the claim for entitlement 
to SMC based upon the need for regular aid and attendance or on 
account of being housebound, and such claim is reopened.    



SMC Claim

The Veteran is seeking entitlement SMC benefits based on the need 
for regular aid and attendance or due to housebound status.  He 
contends that due to his service-connected conditions he is 
dependent on others "in obtaining basic living necessities."  
See October 2008 "Statement in Support of Claim," VA Form 21-
4138.

SMC is a special statutory award in addition to awards based on 
the schedular evaluations provided by the diagnostic codes in 
VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing allowance, 
are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 
and 3.352.  If a Veteran, as the result of service-connected 
disability, is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation, i.e., "special" 
monthly compensation is payable.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).

SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is 
payable as the result of service-connected disability if the 
Veteran has an anatomical loss or loss of use of both feet, or of 
one hand and one foot; has blindness in both eyes with visual 
acuity of 5/200 or less; is permanently bedridden; or is so 
helpless as to be in need of regular aid and attendance of 
another person.

The following will be accorded consideration in determining the 
need for regular aid and attendance:  Inability of a claimant to 
dress or undress him or herself, or to keep him or herself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to feed 
him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his or her daily 
environment.  "Bedridden," i.e., the Veteran is actually 
required to remain in bed, will be a proper basis for the 
determination.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the Veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the Veteran's condition is such as would require him 
or her to be in bed.  They must be based on the actual 
requirements of personal assistance from others.  38 C.F.R. 
§ 3.352(a).

If the Veteran does not qualify for increased benefits for aid 
and attendance, increased compensation benefits may still be 
payable if the Veteran has a single permanent disability rated 
100 percent disabling, and has either additional service-
connected disability or disabilities independently ratable at 60 
percent or more or is permanently housebound by reason of 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).  A Veteran is "permanently 
housebound" when he is substantially confined to his house (ward 
or clinical areas, if institutionalized) or immediate premises 
due to service-connected permanent disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

For purposes of housebound benefits, the Court has held that 
being "substantially confined" to the home means an inability 
to leave to earn an income.  Absent a regulation by the Secretary 
defining the term "substantially confined," the Court held that 
the term may conceivably be more broadly construed.  It found 
that Congress intended to provide additional compensation for 
Veterans who were unable to overcome their particular 
disabilities and leave the house in order to earn an income, as 
opposed to an inability to leave the house at all.  Hartness v. 
Nicholson, 20 Vet. App. 216, 220-22 (2006); cf. Howell v. 
Nicholson, 19 Vet. App. 535, 540 (2006) (substantially confined 
means the inability to leave the house except in instances of 
seeking medical treatment).
In addition, VA's General Counsel found that entitlement to SMC 
for housebound benefits under Section 1114(s) cannot be based on 
a TDIU. VAOPGCPREC 6-99 (July 7, 1999)

In this case, service connection is in effect for hypertensive 
heart disease, rated as 100 percent disabling; chloracne, rated 
as 10 percent disabling; and hearing loss of the left ear, rated 
as noncompensably disabling.  The combined evaluation for 
compensation is 100 percent.  

Since the Board in this decision is awarding SMC based on aid and 
attendance as discussed below, the claim for SMC at the 
housebound rate is rendered moot because SMC at the aid and 
attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater 
than SMC at the housebound rate set forth at 38 U.S.C.A. 
§ 1114(s).

With regard to aid and attendance, review of the medical evidence 
of record does not reveal that the Veteran has an anatomical loss 
or loss of use of both feet or of one hand and one foot, is 
permanently bedridden, or is legally blind.  

Nevertheless, the competent medical evidence of record shows that 
the Veteran is so helpless as to be in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b), 3.352(a).  In this regard, he is currently 
82 years old and is under constant care at a nursing home.  VA 
and private treatment records reveal that he is unable to 
ambulate without the assistance of others.  See December 2001 
Private Treatment Report Dr. P.A.L.; March 2002 VA Examination 
Report.  He also requires regular aid and assistance in 
protecting himself from the hazards or dangers incident to his 
daily environment.  See id.   
The March 2002 examiner also noted that the Veteran cannot dress, 
bathe, feed, or toilet without assistance.  However, the examiner 
did not provide an opinion as to whether he needed the aid and 
attendance of others due to his service-connected disabilities.  
See March 2002 VA Examination Report; see also November 2009 VA 
Examination Report.  Also, in the November 2009 VA Examination 
Report, the examiner noted that the Veteran was diagnosed with 
hypertensive cardiovascular disease, bifascicular block per ECG, 
senile dementia, chronic back pain and leg weakness, and seizure 
disorder.  The examiner notes that the Veteran can only ambulate 
with a cane and can only ambulate without the assistance of 
others in the nursing home.  

Review of the evidence of record also reveals both positive and 
negative opinions regarding whether the Veteran needs regular aid 
and attendance of another person in attending to the ordinary 
activities of daily living based solely on his service-connected 
disabilities.  In this regard, in a December 2009 Addendum to the 
November 2009 VA Examination Report, the examiner opines that the 
Veteran's "service-connected heart disease has no effect on the 
Veteran's activities of daily living."  On the other hand, in an 
April 2009 Private Opinion Report from Dr. A.M.L., the physician 
indicates that the Veteran's heart condition warrants the need 
for assistance with his activities of daily living.  On review, 
the Board gives greater probative weight to the April 2006 and 
November 2006 private medical opinions rather than the June 2007 
VA medical opinion, for the following reasons.  

The Board finds the July 2007 VA medical opinion less probative 
because the examiner provides no basis for the negative opinion.  
Further, the Veteran through his representative argued that the 
examiner failed to take into his account the Veteran's prior 
medical history of a September 2001 stroke which weakened his 
extremities and affected his balance and memory.  See June 2010 
Informal Hearing Presentation.  Review of the November 2009 VA 
Examination Report and December 2009 Addendum is negative for 
such history and such examination is inconsistent with the 
evidence of record, specifically the December 2001 Private 
Treatment Report Dr. P.A.L.; March 2002 VA Examination Report, 
which reveals severely impaired problems with mobility and 
inability to perform activities of self-care, and seems to 
suggest that the Veteran's various disabilities and overall 
health has improved.

The private physician (Dr. A.M.L.) who provided the April 2009 
opinion relied on credible and competent medical history as 
provided by the Veteran and as well-documented in his claims file 
to opine that he requires aid and attendance due to his service-
connected heart disability.  In this regard, the Board notes that 
the Veteran receives regular treatment from Dr. A.M.L., a 
cardiologist, for his heart disease disability.  See April 2010 
"Appeal to Board," VA Form 9.  The Board also notes that the 
November 2009 VA examiner was a nurse practitioner and not a 
physician.  Although there is absolutely no legal requirement 
that medical examinations only be conducted by physicians (see, 
e.g., Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); Goss v. 
Brown, 9 Vet.App. 109, 114 (1996) (recognizing that nurses' 
statements regarding nexus were sufficient to make a claim well-
grounded); Williams v. Brown, 4 Vet.App. 270, 273 (1993) (finding 
opinions of a VA registered nurse therapist competent medical 
testimony and requiring the Board to provide reasons or bases for 
finding those opinions unpersuasive)), in light of Dr. A.M.L.'s 
knowledge of the Veteran's history of heart disease and specialty 
in such area, an opinion predicated on such knowledge is more 
persuasive.    

Thus, the Board finds that, because of the severity of his 
service-connected hypertensive heart disease, he requires the 
regular aid and assistance of another person in attending to the 
ordinary activities of daily living - including bathing, 
dressing, toileting, personal hygiene, and walking.  He also 
requires regular aid and assistance in protecting himself from 
the hazards or dangers incident to his daily environment.  
Therefore, the Board resolves reasonable doubt in the Veteran's 
favor and concludes that the requirements for SMC on the account 
of regular aid and attendance have been met.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.350, 3.352.  


ORDER

New and material evidence to reopen a claim of entitlement to SMC 
based upon the need for regular aid and attendance or on account 
of being housebound has been received; to this extent, the appeal 
is granted.

Entitlement to SMC based upon the need for regular aid and 
attendance is granted, subject to the laws and regulations 
governing payment of monetary benefits.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


